Title: From George Washington to William Livingston, 16 July 1779
From: Washington, George
To: Livingston, William


        
          Dr sir
          Head Qrs [New Windsor] July 16: 1779
        
        I have the pleasure to transmit Your Excellency the inclosed Copy of a Letter from Brigadr Genl Wayne, which this moment came to hand. I congratulate you upon our success—and what makes it still more agreable, from the report of Capn Fishbourn who brought me Genl Wayne’s Letter, the post was gained with but very inconsiderable

loss on our part. I have not yet obtained the particulars of the Affair. I have the Honor to be with great respect & esteem Yr Exy Most Obed.
        
          Go: Washington
        
        
          P.S. General Wayne received a slight wound with a Muskett Ball in his Head; but it did not prevent him from going on with the Troops.
        
      